Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Communication is in response to applicants’ amendment filed on December 30, 2021.


Response to Amendment

Applicant has amended claims 1, 3, 5-10, 16, 21-22; claims 4, 20 are cancelled; and claims 15, 17-28 and 30 are pending.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Victor J. Baranowski (Reg. No. 64,998), on 1/27/2022.

The application has been amended as follows:


Claim 1.	(Currently amended)  A control system for controlling and/or monitoring devices, comprising:
-	a distributed database system that is a blockchain that comprises data blocks that are blocks of the blockchain;
-	a first selection module for selecting control instructions on a basis of device-specific selection rules, wherein 

-	the control instructions comprise device-specific execution requirements;
-	a first memory module for storing the selected control instructions in a control transactions, wherein
-	the control transactions take the form of a smart contract, a data structure, a transaction data record, or combinations thereof;
		-	the control transactions are stored in the distributed database system;
	-	the control transactions are transmitted to devices or nodes by the distributed database system;
-	and wherein
-	the device-specific execution requirements or the control instructions are stored in the selection rules, and
-	the control instructions are already executed control instructions for which confirmation of the execution thereof is stored in confirmation transactions of the data blocks of the distributed database system or for which confirmation of the execution thereof is stored in confirmation transactions of the distributed database system.




Claim 4.	(Canceled)

Claim 20.	(Cancelled)


Claim 21.	(Currently amended)  A method for the computer-aided selection of control instructions, the method comprising:
-	providing a control system for controlling and/or monitoring devices, comprising
-	a distributed database system that is a blockchain that comprises data blocks that are blocks of the blockchain;
-	a first selection module for selecting control instructions on a basis of device-specific selection rules, wherein 
-	the device-specific selection rules comprise global or local selection rules and device-related selection rules; and
-	the control instructions comprise device-specific execution requirements;
-	a first memory module for storing the selected control instructions in a control transactions, wherein
-	the control transactions take the form of a smart contract, a data structure, a transaction data record, or combinations thereof;
-	the control transactions are stored in the distributed database system;
	-	the control transactions are transmitted to devices or nodes by the distributed database system;
-	and wherein
-	the device-specific execution requirements or the control instructions are stored in the selection rules, and
-	the control instructions are already executed control instructions for which confirmation of the execution thereof is stored in confirmation transactions of the data blocks of the distributed database system or for which confirmation of the execution thereof is stored in confirmation transactions of the distributed database system;
-	receiving or retrieving the control instructions; and
-	selecting the control instructions on a basis of the device-specific selection rules.


Claim 22.	(Currently amended)  A method for the computer-aided control of devices, the method comprising:
-	providing a control system for controlling and/or monitoring devices, comprising
-	a distributed database system that is a blockchain that comprises data blocks that are blocks of the blockchain;
-	a first selection module for selecting control instructions on a basis of device-specific selection rules, wherein 
-	the device-specific selection rules comprise global or local selection rules and device-related selection rules; and
-	the control instructions comprise device-specific execution requirements;
-	a first memory module for storing the selected control instructions in a control transactions, wherein
-	the control transactions take the form of a smart contract, a data structure, a transaction data record, or combinations thereof;
		-	the control transactions are stored in the distributed database system;
	-	the control transactions are transmitted to devices or nodes by the distributed database system;
-	and wherein
-	the device-specific execution requirements or the control instructions are stored in the selection rules, and
-	the control instructions are already executed control instructions for which confirmation of the execution thereof is stored in confirmation transactions of the data blocks of the distributed database system or for which confirmation of the execution thereof is stored in confirmation transactions of the distributed database system;

-	storing the respective control instructions in the control transactions.

Claim 23.	(Currently amended)  A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement [[the]]a method for the computer-aided control of devices, the method comprising:
-	providing a control system for controlling and/or monitoring devices, comprising;
-	a distributed database system that is a blockchain that comprises data blocks that are blocks of the blockchain;
-	a first selection module for selecting control instructions on a basis of device-specific selection rules, wherein 
-	the device-specific selection rules comprise global or local selection rules and device-related selection rules; and
-	the control instructions comprise device-specific execution requirements;
-	a first memory module for storing the selected control instructions in a control transactions, wherein
-	the control transactions take the form of a smart contract, a data structure, a transaction data record, or combinations thereof;
		-	the control transactions are stored in the distributed database system;
-	the control transactions are transmitted to devices or nodes by the distributed database system;
-	and wherein
-	the device-specific execution requirements or the control instructions are stored in the selection rules, and
-	the control instructions are already executed control instructions for which confirmation of the execution thereof is stored in confirmation transactions of the data blocks of the distributed database system or for which confirmation of the execution thereof is stored in confirmation transactions of the distributed database system;
-	selecting the control instructions on a basis of the device-specific selection rules;
-	storing the respective control instructions in the control transactions.

Claim 24.	(Currently amended)  A providing apparatus for [[the]]a computer program product the computer program product comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for the computer-aided control of devices, the method comprising:
-	providing a control system for controlling and/or monitoring devices, comprising;
-	a distributed database system that is a blockchain that comprises data blocks that are blocks of the blockchain;
-	a first selection module for selecting control instructions on a basis of device-specific selection rules, wherein 
-	the device-specific selection rules comprise global or local selection rules and device-related selection rules; and
-	the control instructions comprise device-specific execution requirements;
-	a first memory module for storing the selected control instructions in a control transactions, wherein
-	the control transactions take the form of a smart contract, a data structure, a transaction data record, or combinations thereof;
		-	the control transactions are stored in the distributed database system;
	-	the control transactions are transmitted to devices or nodes by the distributed database system;
-	and wherein
-	the device-specific execution requirements or the control instructions are stored in the selection rules, and
-	the control instructions are already executed control instructions for which confirmation of the execution thereof is stored in confirmation transactions of the data blocks of the distributed database system or for which confirmation of the execution thereof is stored in confirmation transactions of the distributed database system;
-	selecting the control instructions on a basis of the device-specific selection rules;
-	storing the respective control instructions in the control transactions,
wherein the providing apparatus stores and/or provides the computer program product.


Claims 1-2, 5-19 and 21-24 are allowed.
Claims 3-4 and 20 are cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a control system for controlling and/or monitoring devices, comprising: a distributed database system that is a blockchain that comprises data blocks that are blocks of the blockchain; a first selection module for selecting control instructions on a basis of device-specific selection rules, wherein the device-specific selection rules comprise global or local selection rules and device-related selection rules; and the control instructions comprise device-specific execution requirements; a first memory module for storing the selected control instructions in a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441